Title: II. Arnold’s Invasion as Reported by Jefferson in the Virginia Gazette, 13 January 1781
From: Jefferson, Thomas
To: 


A narrative of the late incursion made by the enemy to this place.
On the 31st of December, a letter from a private Gentleman to General Nelson reached this place, notifying that in the morning of the preceding day, twenty seven sail of vessels had entered the Capes, and from the tenor of the letter, there was reason to expect within a few hours farther intelligence whether they were friends or foes, their force, and other circumstances. General Nelson went immediately into the lower country, with powers to call on the militia in that quarter, or to act otherwise as exigencies should require. The call of the militia from the middle and upper counties was not made till intelligence could be received that the fleet was certainly hostile. No farther intelligence came till the second instant, when the former was confirmed; it was ascertained that they were enemies, and had advanced up James river to Warrasqueak bay. All arrangements were immediately taken for calling in a sufficient body of militia for opposition. In the night of the third, advice was received that they were at anchor opposite Jamestown, Williamsburg was then supposed to be their object; the wind however, which had hitherto been unfavourable, shifted fair, and the tide being also in their favour, they ascended the river to Kennon’s that evening, and with the next tide came up to Westover, having on their way taken possession of the battery at Hoods, by which two or three of their vessels had received some damage, but which was of necessity abandoned by the small garrison of fifty men placed there on the enemy’s landing to invest the works. Intelligence of the enemy’s having quitted the station at James-town, from which it was supposed they meant to [land at] Williamsburg, and that they had got in the evening to Kennon’s, reached this place at five o’clock in the morning of the fourth, this was the first indication of their meaning to penetrate towards Richmond or Petersburg. As the orders for drawing the militia hither had been given but two days, no opposition was in readiness. Every effort was therefore necessary to withdraw the arms and other military stores, records, &c. from this place: Every effort was accordingly exerted to convey them to the foundery and labaratory, till about sunset of that day, when intelligence was received that the enemy had landed at Westover: From this it appeared that Richmond, and not Petersburg, was their object; it became necessary to remove every thing which remained here, across the river, as well as what had been  carried to the foundery and labaratory; which operation was continued till the enemy approached very near. They marched from Westover at 2 o’clock in the afternoon of the 4th, and entered Richmond at one o’clock in the afternoon of the 5th. A regiment of infantry and about fifty horse continued on without halting to the foundery, they burnt that, the boring mill, the magazine, and two other houses, and proceeded to Westham, but nothing being in their power there, they retired to Richmond. The next morning they burnt some buildings of publick and some of private property, with what stores remained in them; destroyed a great quantity of private stores and about 12 o’clock retired towards Westover, where they encamped within the neck the next day. The loss sustained is not yet accurately known. At this place about 300 muskets, some soldiers clothing to a small amount, sulphur, some quarter masters stores, of which 120 sides of leather was the principal article, part of the artificers tools, and 3 waggons; besides which five brass 4 pounders, which had been sunk in the river, were discovered to them, raised and carried off. At the foundery about 5 tons of powder was thrown into the canal, of which there will be a considerable saving by remanufactoring it. Part of the papers belonging [to] the Auditors office, and the books and papers of the Council office, which were ordered to Westham, but in the confusion carried by mistake to the foundery, were also destroyed. The roof of the foundery was burnt, but the stacks of chimnies and furnaces not at all injured. Within less than 48 hours from the time of their landing and 19 from our knowing their destination they had penetrated 33 miles, done the whole injury, and retired. Our militia, dispersed over a large tract of country can be called in but slowly. On the day the enemy [march]ed to this place, two hundred only were [embodi]ed, they were of this town and neighbour[hood] and were too few to do any thing effectual. The enemy’s forces are commanded by the parricide Arnold.
